Per Curiam.
— An appeal by the constable when Johnston v. Meeker was decided, would not have consisted with the summary provisions of the Act of 1810, which, denying him the usual stay, subjected him to instant execution. But no such impediment was in the way of an appeal by the plaintiff, which, had the case occurred, could have been disallowed, if at all, only for want of reciprocity. But an appeal has been provided by the Act of 1840, even for the constable; and the principle of reciprocity now operates the other way. The proceeding is an action, and there is no reason to refuse to either party the appeal allowed in other cases.
Judgment for plaintiff.